Case 1:20-cv-05820-KAM-CLP Document 1 Filed 12/01/20 Page 1 of 9 PageID #: 1




UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
------------------------------------------------------------------X

SOFIYA VANDYSHEVA,                                                    Docket No.

                                            Plaintiff,
                                                                      COMPLAINT
                      -against-
                                                                      JURY TRIAL DEMANDED
ELSA’S CAVE CORP., CAVE RESTAURANT
& LOUNGE & SHKELQIM KOCI,
                           Defendants.

---------------------------------------------------------------X

        Plaintiff, SOFIYA VANDYSHEVA, (herein referred to as “Plaintiff”), by her attorneys,

the Law Offices of Jason Abelove, P.C., complaining of the Defendants respectfully allege as

follows:

                                       NATURE OF THE ACTION

1.      Plaintiff was employed by Defendants, individually and/or jointly between February and

        October, 2019.

2.      The Complaint alleges that Defendant did not pay the federal minimum wage as required

        by the Fair Labor Standards Act (“FLSA”) 29 U.S.C. §§ 201, as well as the New York

        State Labor Law. Further, the Complaint alleges sexual harassment and discrimination

        pursuant to the New York Human Rights Law.

3.      The Complaint seeks damages for: (a) unpaid minimum wages from Defendants; (b)

        violations of New York Labor Law regarding notice of pay requirements and pay stub

        requirements; (c) retaliation arising out of Plaintiff’s complaints; and (d) violations of the

        New York Human Rights Law with respect to the sexual harassment and gender

        discrimination of Plaintiff.
Case 1:20-cv-05820-KAM-CLP Document 1 Filed 12/01/20 Page 2 of 9 PageID #: 2




4.    As a result of these violations delineated below, Plaintiff seeks compensatory damages

      and liquidated damages in the amount exceeding $250,000.00.

                               JURISDICTION AND VENUE

5.    This Court has subject matter jurisdiction over Plaintiff’s federal claims pursuant to the

      FLSA, 29 U.S.C. §216 and 28 U.S.C. §1331.

6.    This Court has supplemental jurisdiction over Plaintiff’s state law claims pursuant to 28

      U.S.C. §1367.

7.    Venue is proper in the Eastern District of New York pursuant to 28 U.S.C. §1391(b)

      because at least one defendant resides in this district.

8.    This Court is empowered to issue a declaratory judgment pursuant to 28 U.S.C. §§2201

      and 2202.

                                        THE PARTIES

9.    At all relevant times, Plaintiff is and was an individual residing in the State of New York,

      County of Kings.

10.   Defendants operates a night club known as Cave Restaurant & Lounge, which is, upon

      information and belief, an incorporated entity with a principle place of business of 2320

      McDonald Avenue, Brooklyn, New York.

11.   According to Defendants’ liquor license, Defendants corporate name is Elsa’s Cave

      Corp., a domestic corporation, inactive by proclamation of the New York State

      Department of State, with a service of process address of 1445 77th Street, Brooklyn, New

      York 11228.




                                                 2
Case 1:20-cv-05820-KAM-CLP Document 1 Filed 12/01/20 Page 3 of 9 PageID #: 3




12.   Defendant Shkelqim Koci (“Koci”) is an individual that, upon information and belief, is

      the sole owner of Defendants. Koci has a principal place of business in the State of New

      York, County of Kings.

13.   Venue is proper as all parties reside in Kings County and the occurrences described

      herein occurred in the County of Kings.

14.   According to During all relevant times herein, Defendants were Plaintiff’s “employers”

      within the meaning of the FLSA and NYLL.

                                FACTUAL ALLEGATIONS

15.   Plaintiff was employed by Defendants from February 12, 2019 - October 15, 2019.

16.   At the time she was hired, she was not provided with the notice(s) required by NYLL

      §195 & 198.

17.   Throughout her employment she was not provided with any pay stubs or any record of her

      salary and deductions.

18.   Further, during her employment, Plaintiff was paid $20.00 total per shift regardless of the

      number of hours worked

19.   During Plaintiff’s employment, the minimum wage in New York City in 2019 was $15.00

      per hour.

20.   Plaintiff worked 30 hours per week.

21.   Plaintiff should have been paid a minimum of ($15.00 per hour x 30 hours/wk x 36

      weeks) $16,200.00 during the course of her employment.

22.   Instead, she was paid a salary of $60.00 per week ($20 /day). Accordingly she is owed

      $15,480.00 in minimum wage, plus interest, costs and attorneys’ fees.


                                                3
Case 1:20-cv-05820-KAM-CLP Document 1 Filed 12/01/20 Page 4 of 9 PageID #: 4




23.   Further, New York state law provides damages for failing to provide a Notice of Wage at

      $50.00 per day up to a maximum of $5,000.00.

24.   In addition, failure to provide pay stubs provides damages of $250.00 per pay period up to

      a maximum of $5,000.00.

25.   Plaintiff is owed $10,000.00 for these claims, plus interest, costs and attorneys fees.

26.   New York state law provides that employees that work in excess of 10 hours in a day,

      receive an additional hour of “spread of hours” pay.

27.   Plaintiff worked in excess of 10 hours per day, 3 days per week for 36 weeks. She should

      have received an additional $15.00 per hour x 3 days x 36 weeks, totaling $1,620, plus

      interest, costs and attorneys’ fees.

28.   Defendants are liable to Plaintiff on her wage claims as follows:

      a.      Wage Theft Prevention Act and
              Pay Stub violation                                    $10,000.00

      2.      Minimum Wage Claim
              $15,480.00 x 2 (Liquidated Damage)                    $30,960.00

      3.      Spread of Hours Claim
              $1,620 x 2 (Liquidated Damage)                        $3,240.00

      Total Wage & Hour Liability                                   $44,200.00

29.   In addition to the above wage and hour claims, Plaintiff was victim to a vicious onslaught

      of sexual harassment and discrimination.

30.   Defendant Koci frequently asked Plaintiff to go to a hotel.

31.   In addition, during the course of her employment, Koci stated to Plaintiff:

      a.      “I wonder what you look like naked”



                                                4
Case 1:20-cv-05820-KAM-CLP Document 1 Filed 12/01/20 Page 5 of 9 PageID #: 5


      b.     After asking multiple times to see a picture of my client, she showed Koci a bikini

             picture. Koci stated, “that’s not what I want” and stated that he wanted to see

             Plaintiff “naked”.

      c.     On frequent occasions when Koci walked past Plaintiff, he whispered in her ear,

             “Is your pussy wet”.

      d.     Defendant Koci showed Plaintiff the feed from cameras behind the bar. He stated,

             “now I can stare at you whenever I want”.

      e.     He talked with Plaintiff about other employees in a sexual way, stating, “I wonder

             how she has sex?”, or “How do you think she is in bed?”

      f.     Koci asked Plaintiff to marry his cousin so Koci’s cousin could obtain a Green

             Card.

32.   Plaintiff repeatedly implored Koci to stop the conduct.

33.   In or around September and October, 2020, Plaintiff began arguing with Koci over these

      comments and the illegal way she was paid.

34.   As a result of these complaints, Defendants retaliated against Plaintiff by terminating her

      employment.


                          FIRST CAUSE OF ACTION
                NEW YORK LABOR LAW §§ 190, 191, 193, 195 AND 198

35.   Plaintiff realleges and incorporates by reference all allegations in all preceding

      paragraphs.

36.   At all times relevant to this action, Plaintiff was employed by Defendants, individually

      and/or jointly, within the meaning of the New York Labor Law, §§190 et seq., including

      §§191, 193, 195 and 198 and the applicable regulations thereunder.


                                                5
Case 1:20-cv-05820-KAM-CLP Document 1 Filed 12/01/20 Page 6 of 9 PageID #: 6




37.   Defendants, individually and/or jointly, violated and willfully violated NYLL §190 et

      seq., including §§191, 193 and 198, by failing to pay Plaintiff all the unpaid non-overtime

      wages, and overtime wages, and unlawful wage deductions, Plaintiff was entitled to

      within the time required by NYLL §§191, 193 and 198.

38.   At all times relevant herein, Defendants, individually and/or jointly failed and willfully

      failed to provide Plaintiff with the notice(s) required by NYLL §195(1) - Plaintiff is

      therefore entitled to and seeks to recover in this action the maximum recovery for this

      violation, plus attorneys’ fees and costs pursuant to NYLL §198 including NYLL §198(1-

      b), as well as an injunction directing Defendants to comply with NYLL §195(1).

39.   At all times relevant herein Defendants, individually and/or jointly, failed and willfully

      failed to provide Plaintiff with the statement(s) required by NYLL §195(3) - Plaintiff is

      therefore entitled to and seeks to recover in this action the maximum recovery for this

      violation, plus attorneys’ fees and costs pursuant to NYLL §198 including §198(1-d), as

      well as an injunction directing Defendants to comply with NYLL §195(1).

40.   Due to Defendants’ New York Labor Law Article 6 violations including violation of

      §§191, 193 and 198, Plaintiff is entitled to recover from Defendants, individually and/or

      jointly, his entire unpaid wages, including his unpaid non-overtime/minimum wages,

      overtime wages, unlawful wage deductions, maximum liquidated damages, including

      maximum liquidated damages on all wages paid later than weekly, prejudgment interest,

      maximum recovery for violations of NYLL §§195(1) and NYLL 195(3), reasonable

      attorneys’ fees, and costs of the action, pursuant to New York Labor Law §190 et seq.

      including §198.


                                                6
 Case 1:20-cv-05820-KAM-CLP Document 1 Filed 12/01/20 Page 7 of 9 PageID #: 7




                            SECOND CAUSE OF ACTION
               Spread of Hours Compensation Under New York Labor Law

41.   Plaintiff realleges and incorporates by reference all allegations in all preceding

      paragraphs.

42.   Defendants willfully violated Plaintiff’s rights by failing to pay Plaintiff an additional

      hour of pay at minimum wage for each day worked more than ten (10) hours, in violation

      of the New York Minimum Wage Act and its implementing regulations. N.Y. Labor Law

      §§650 et seq.; 12 N.Y.C.R.R. §142-2.4.

43.   Due to Defendants’ New York Labor Law violations, Plaintiff is entitled to recover from

      Defendants her unpaid spread of hour compensation, reasonable attorneys’ fees, and cost

      of the action, pursuant to N.Y. Labor Law §663(1).

                             THIRD CAUSE OF ACTION
                    Unpaid Wages Under the Fair Labor Standards Act

44.   Plaintiff realleges and incorporates by reference all allegations in all preceding paragraphs.

45.   Defendants willfully failed to pay Plaintiff wages for hours worked in violation of 29

      U.S.C. §206(a).

46.   Defendants’ violations of the FLSA as described in this Complaint have been willful and

      intentional. Defendants have not made a good effort to comply with the FLSA with

      respect to compensating the Plaintiff.

47.   Due to Defendants’ FLSA violations, Plaintiff is entitled to recover from Defendants,

      jointly and severally, their unpaid wages and an equal amount in the form of liquidated

      damages, as well as reasonable attorneys’ fees and costs of the action, including interest,

      pursuant to the FLSA, specifically 29 U.S.C. §216.


                                                7
 Case 1:20-cv-05820-KAM-CLP Document 1 Filed 12/01/20 Page 8 of 9 PageID #: 8




                              FOURTH CAUSE OF ACTION
                       Unpaid Wages Under the New York Labor Law

48.   Plaintiff realleges and incorporates by reference all allegations in all preceding paragraphs.

49.   At all times relevant to this action, Plaintiff was employed by Defendants within the

      meaning of New York Labor Law §§2 and 651.

50.   Defendants failed to pay Plaintiff’s wage and hours worked in violation of New York

      Labor Law Article 6.

51.   Due to Defendants’ New York Labor Law violations, Plaintiffs are entitled to recover

      from Defendants, jointly and severally, his unpaid wages and an amount equal to his

      unpaid wages in the form of liquidated damages, as well as reasonable attorneys’ fees and

      costs of the action, including interest according with NY Labor Law §198(1-a).

                                  FIFTH CAUSE OF ACTION
                                         Retaliation

52.   Plaintiff realleges and incorporates by reference all allegations in all preceding paragraphs.

53.   Over the past weeks of her employment, Plaintiff regularly complained to her employers

      regarding their failure to pay overtime.

54.   In retaliation for these complaints, Plaintiff’s employment was constructively terminated.

55.   As a result of this illegal retaliation, Plaintiff is entitled to back pay, front pay, punitive

      damages and attorneys’ fees in an amount according to proof at trial.

                              PRAYER FOR RELIEF

      WHEREFORE, Plaintiff respectfully requests that judgment be granted:

      a.      Declaring Defendants’ conduct complained herein to be in violation of the

              Plaintiff’s rights under the FLSA, the New York Labor Law, and its regulations;


                                                  8
 Case 1:20-cv-05820-KAM-CLP Document 1 Filed 12/01/20 Page 9 of 9 PageID #: 9




       b.      Awarding Plaintiff unpaid overtime wages;

       c.      Awarding Plaintiff unpaid minimum wages;

       d.      Awarding Plaintiff unpaid spread of hours compensation;

       e.      Awarding Plaintiffs unpaid wages;

       f.      Awarding Plaintiff liquidated damages pursuant to 29 U.S.C. §201 and New York

               Labor Law §§198(1-a), 663(1);

       g.      Awarding Plaintiff prejudgment and post-judgment interest;

       h.      Awarding Plaintiff the costs of this action together with reasonable attorneys’ fees;

               and

       i.      Awarding such and further relief as this Court deems necessary and proper.

                               DEMAND FOR TRIAL BY JURY

       Pursuant to Rule 38(b) of the Federal Rule of Civil Procedure, Plaintiff demands a trial by

jury on all questions of fact raised by the complaint.


Dated: Garden City, New York
       December 1, 2020
                                              LAW OFFICES OF JASON L. ABELOVE, P.C.


                                                           /s
                                              Jason L. Abelove
                                              Attorney for Plaintiff
                                              666 Old Country Road, Suite 303
                                              Garden City, New York 11530
                                              516-222-7000




                                                  9
